Citation Nr: 0027437	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  95-06 809	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disabilities 
secondary to medication provided for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disabilities due to stroke, 
transient ischemic attacks, mouth inflammation, genitourinary 
disorders, and backache as a result of medical treatment 
provided during the period from February 22, 1989, to July 
10, 1989.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
San Francisco, California, Regional Office of the Department 
of Veterans Affairs (VA).  Subsequently, the veteran moved to 
an area within the jurisdiction of the VA Regional Office 
(RO) in Waco, Texas.

The Board notes that the issues of entitlement to an 
increased rating for PTSD and entitlement to a total 
disability rating based upon individual unemployability also 
developed on appeal were completely resolved by rating action 
in February 1995.  Therefore, the issues listed on the title 
page of this decision are the only matters properly developed 
for appellate review.

In addition, in correspondence received during the course of 
this appeal the veteran requested action concerning various 
matters such as claims of discrimination and inappropriate 
conduct by VA employees which are not within the jurisdiction 
of the Board.  It is also noted that the veteran filed a 
discrimination claim with an appropriate VA department in 
September 1989.  As the Board's jurisdiction is limited to 
questions on claims involving benefits under the laws 
administered by the VA, such matters which are beyond the 
scope of the Board's authority are not addressed in this 
decision.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.101 (1999).  


FINDINGS OF FACT

1.  The veteran has provided no competent evidence 
demonstrating disabilities secondary to medication provided 
for a service-connected disability.

2.  The veteran has provided no competent evidence 
demonstrating that disabilities due to stroke, transient 
ischemic attacks, mouth inflammation, genitourinary 
disorders, and backache are a result of or that additional 
disabilities were caused by VA medical treatment.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
disabilities secondary to medication provided for PTSD is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The claim for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for disabilities due to 
stroke, transient ischemic attacks, mouth inflammation, 
genitourinary disorders, and backache as a result of medical 
treatment provided during the period from February 22, 1989, 
to July 10, 1989, is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In correspondence dated in September 1989 the veteran 
provided specific information concerning his claim for 
compensation for disability as a result of VA medical 
treatment.  He stated that during VA treatment for a 
transient ischemic attack from February 26, 1989, to March 
19, 1989, he received incorrect treatment which aggravated 
his PTSD and that he subsequently incurred a stroke as a 
result of the additional stress.  He stated, in essence, that 
as a result of improper VA treatment for a stroke from 
May 8, 1989, to June 22, 1989, he developed a sexual 
dysfunction, limited use of his left side, and facial 
numbness.  He stated that VA medical treatment for a mouth 
inflammation on May 8, 1989, which included surgical removal 
of a cyst, resulted in oral complications.  He stated that as 
a result of VA treatment for a urinary tract infection from 
May 8, 1989, to July 17, 1989, he developed urinary and 
sexual dysfunction disorders.  He also stated that as a 
result of a lumbar puncture performed at a VA medical center 
on July 10, 1989, he developed symptoms including backaches 
and muscle spasms.

In statements received in March 1990 the veteran reported 
symptoms noted on specific VA medical records and referred to 
medical reference texts which he stated documented symptoms 
associated with medication (Alprazolam, also known as Xanax).  

At a personal hearing in March 1990 the veteran testified 
that as a result of his taking Xanax he had experienced mouth 
lesions, congestion, dizziness, headaches, difficulty 
urinating, confusion, dry mouth, unsteady gait, and blurred 
vision.  He stated he had stopped taking the medication but 
that he continued to experience problems associated with it.

In correspondence to a congressional representative dated in 
May 1990 the veteran and his spouse expressed their 
dissatisfaction with VA medical treatment the veteran 
received in 1989.  The veteran's spouse claimed that VA 
doctors had failed to initially acknowledge information in 
the veteran's medical records stating his inability to 
tolerate drugs, misdiagnosed his symptoms which caused them 
to prescribe a detrimental drug that was irrelevant in 
preventing strokes, failed to provide adequate information as 
to medication side effects, and failed to provide adequate 
supervision while the veteran was under the influence of 
medication.

VA medical records dated from February 24, 1989, to September 
12, 1990, include diagnoses of rule out transient ischemic 
attacks and right parietal infarction (also referred to as 
stroke) with left-sided facial numbness.  The records further 
indicate the veteran underwent a lumbar puncture on July 10, 
1989.  A September 1990 report noted an allergy to Xanax.  

During VA examination in October 1990 the veteran complained 
of left-sided numbness, mouth sores, headaches, fainting, 
loss of control, black outs, and chest pain.  The diagnoses 
included leukoplakia, leukocytosis, of undetermined etiology, 
heart murmur, of undetermined etiology, and possible 
transient ischemic attack in 1989.  An October 1990 VA 
psychiatric examination report noted the veteran stated he 
was allergic to Xanax and that he had experienced rashes 
after taking the medication.  He also reported mouth sores 
and a urinary tract infection.  

In his notice of disagreement the veteran stated that 
research established mouth lesions, limb weakness, and 
urinary tract infections as adverse reactions to Xanax and 
that the medication was not recommended for use with persons 
with blood disorders.  He claimed he had experienced these 
symptoms because he had taken Xanax.

In an October 1997 statement in support of his claim the 
veteran asserted, in essence, that he incurred an injury 
during VA hospitalization as a result of mistreatment and 
misdiagnosis which caused a deterioration of his physical 
well being and general health.  He claimed entitlement to 
compensation was warranted.  He also asserted that pertinent 
records had been removed from his file but provided no 
specific information as to which records were missing.  

During a VA general medical examination in June 1998 the 
veteran expressed concern that many of his medical problems 
were related to Xanax he had been given for his PTSD.  The 
diagnoses included urinary hesitancy with a history of 
prostatic enlargement in 1989, systolic injection murmur 
possibly increased in loudness since 1991, mild tinea pedis, 
chronic allergic rhinitis and sinusitis, myopia and 
presbyopia, diffuse lymph adenopathy of uncertain etiology, 
severe periodontal disease, severe iron deficiency anemia, 
occult intestinal bleeding, and microscopic hematuria.  

At a June 1998 VA neurological examination the veteran 
reported that in 1988 he was admitted to a VA hospital after 
he experienced an inability to speak and left face and leg 
paralysis.  He stated they were unable to find any physical 
abnormalities and he was treated by the psychiatric service 
and given Xanax.  He reported his health deteriorated during 
a 9 day period of hospitalization and he received antibiotic 
treatment at a VA clinic the following year but that he never 
made a complete recovery.  At that time, the examiner noted 
that he had some persistent weakness of the left side and 
occasional blurred speech.  The diagnosis was minimal 
evidence and no objective evidence of abnormalities as a 
residual of a possible slight right parietal infarct 10 years 
earlier.

In an October 1999 addendum, the examiner during the general 
medical examination stated that based upon a review of the 
veteran's VA medical records and claims file that the 
veteran's VA neurological examinations and evaluations 
appeared to have been appropriate within the limits imposed 
by his difficulties in carrying out evaluations and 
interacting with medical personnel possibly related to his 
PTSD.  It was noted that medication did not appear to have 
been inappropriate and that Xanax was dispensed for anxiety 
and seemed an unlikely cause for a symptom complex of 
headache and associated neurological symptoms which preceded 
initiation of its use.  

In an addendum received in approximately October 1999, the 
neurological examiner stated the veteran had no permanent 
disabilities due to or incrementally aggravated by VA 
treatment from February 22, 1989, to June 10, 1989.  It was 
also noted that the veteran had no permanent disabilities due 
to a failure to treat him during the period from February 22, 
1989, to July 10, 1989, and that he had no permanent 
disabilities secondary to Xanax prescribed for his PTSD.

Secondary Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates any disability secondary to medication provided 
for PTSD.  In fact, an October 1999 VA medical opinion found 
it was unlikely that medication prescribed for anxiety was 
the cause of a symptom complex of headache and associated 
neurological symptoms which preceded initiation of its use.  
An undated VA medical opinion received in approximately 
October 1999 stated the veteran had no permanent disabilities 
secondary to Xanax which had been prescribed for PTSD.

The only evidence of any disability secondary to medication 
provided for PTSD are the opinions of the veteran and his 
spouse.  While they are competent to testify as to symptoms 
the veteran experiences, they are not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Although a June 1998 VA report noted the 
veteran's spouse was employed as a physical therapist, there 
is no evidence that she had acquired any expertise in 
diagnosing medical disorders.  Consequently, the Board finds 
that the veteran has not submitted evidence of a well-
grounded claim for service connection for disabilities 
secondary to medication provided for PTSD.  See 38 U.S.C.A. 
§ 5107(a).


1151 Claim

Initially, the Board notes that during the course of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) 
were revised.  

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. 

In May 1996 VA published a final rule amending 38 C.F.R. 
3.385(c) in order to implement 38 U.S.C. 1151 as interpreted 
in the decision of the Supreme Court.  See 61 Fed. Reg. 25787 
(1996).  The revised provisions stated that where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment compensation 
will be payable for such additional disability.  In the 
preamble it was noted the liberalized provisions of the new 
rule would apply to all claims still open on direct review as 
of the effective date of November 25, 1991.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97.  

The appellant's claim is premised on 38 U.S.C.A. § 1151 and 
because his claim was filed in 1989 the version of § 1151 
that is applicable to this case is the version that existed 
prior to its amendment in 1996.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  See Jones v. West, 12 Vet. App. 
460 (1999). 

In this case, the Board finds that competent medical evidence 
has not been submitted which demonstrates disabilities due to 
stroke, transient ischemic attacks, mouth inflammation, 
genitourinary disorders, and backache are a result of or that 
additional disabilities were caused by medical treatment 
provided during the period from February 22, 1989, to July 
10, 1989.  In fact, an October 1999 VA medical opinion found 
the veteran's VA neurological examinations and evaluations 
appeared to have been appropriate within the limits imposed 
by his difficulties in carrying out evaluations and 
interacting with medical personnel possibly related to his 
PTSD.  A VA neurological examination addendum indicated the 
veteran had no permanent disabilities due to or incrementally 
aggravated by his VA treatment from February 22, 1989, to 
July 10, 1989, or due to a failure to treat him during that 
period.

The only evidence of any disability related to VA medical 
treatment are the opinions of the veteran and his spouse 
which are not competent for the purpose of establishing a 
diagnosis or medical nexus.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, the Board finds 
that the veteran has not submitted evidence of a well-
grounded claim for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for disabilities due to 
stroke, transient ischemic attacks, mouth inflammation, 
genitourinary disorders, and backache as a result of medical 
treatment provided during the period from February 22, 1989, 
to July 10, 1989.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998).

In Epps the United States Court of Appeals for the Federal 
Circuit held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  


ORDER

Entitlement to service connection for disabilities secondary 
to medication provided for PTSD is denied as not well 
grounded.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disabilities due to stroke, transient 
ischemic attacks, mouth inflammation, genitourinary 
disorders, and backache as a result of medical treatment 
provided during the period from February 22, 1989, to July 
10, 1989, is denied as not well grounded.



		
A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


 

